       Case 5:21-cv-00130-MTT-MSH Document 8 Filed 09/10/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

DIEGO HERNANDEZ,                          :
                                          :
                      Petitioner,         :
                                          :
              VS.                         :
                                          :      NO. 5:21-CV-130-MTT-MSH
UNKNOWN,                                  :
                                          :
                 Respondent.              :
_________________________________

                                         ORDER

       Petitioner Diego Hernandez, a pretrial detainee incarcerated in the Lamar County
Jail in Barnesville, Georgia, filed in the United States District Court for the Northern
District of Georgia a letter in which he sought habeas relief pursuant to 28 U.S.C. § 2241.
ECF No. 1. That Court transferred the action to the United States District Court for the
Middle District of Georgia. ECF No. 3.
        On June 4, 2021, the Court ordered Petitioner to complete and file the Court’s
standard 28 U.S.C. § 2241 form and to either pay the $5.00 filing fee or request to proceed
in forma pauperis. Petitioner was given fourteen days to comply, and he failed to do so.
       On July 14, 2021, the Court ordered Petitioner to show cause why his action should
not be dismissed for failure to comply with the Court’s June 4, 2021 Order. ECF No. 7.
Plaintiff was given fourteen days to respond, and he failed to do so.
       Due to Petitioner’s failure to follow the Court’s Orders and prosecute this action,
the case is hereby DISMISSED WITHOUT PREJUDICE. Fed. R. Civ. P. 41(b); Brown
v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (citing Fed. R. Civ.
P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978))
(“The court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or
failure to obey a court order.”).
Case 5:21-cv-00130-MTT-MSH Document 8 Filed 09/10/21 Page 2 of 2


SO ORDERED, this 10th day of September, 2021.


                              S/ Marc T. Treadwell
                              MARC T. TREADWELL, CHIEF JUDGE
                              UNITED STATES DISTRICT COURT
